 



Exhibit 10.16

EXECUTIVE EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

This Executive Employment Agreement, dated October 1, 2004, is between Nara
Bancorp, Inc., (the “Company”) and Ho Yang, an individual residing at _________,
California (“Executive”).

1. POSITION AND RESPONSIBILITIES

     a. Position. Executive is employed by the Company to render services to the
Company in the position of President and Chief Executive Officer. Executive
shall report to the Board of Directors’ of the Company. Executive shall perform
such duties and responsibilities as are normally related to such position in
accordance with the standards of the industry and any additional duties now or
hereafter assigned to Executive by the Board of Directors’ of the Company.
Executive shall abide by the rules, regulations, and practices as adopted or
modified from time to time in the Company’s sole discretion. Executive will be
based out of the Company’s main office, currently located in Los Angeles, and
acknowledges that travel to other locations will be necessary. Executive shall
devote his entire working time, energy and attention, to the best of Executive’s
abilities and using Executive’s best efforts, to the business and affairs of the
Company and its affiliates.

     b. Other Activities. Except upon the prior written consent of the Company,
Executive will not, during the term of this Agreement, (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that might interfere
with Executive’s duties and responsibilities hereunder or create a conflict of
interest with the Company.

     c. No Conflict. Executive represents and warrants that Executive’s
execution of this Agreement, Executive’s employment with the Company, and the
performance of Executive’s proposed duties under this Agreement shall not
violate any obligations Executive may have to any other employer, person or
entity, including any obligations with respect to proprietary or confidential
information of any other person or entity.

     d. Regulatory Approvals. This Agreement shall be subject to the receipt of
all necessary regulatory approvals, waivers or consents (if applicable),
including, but not limited to, the receipt of all necessary approvals, waivers
or consents of Nara Bank’s regulators (if applicable), as well as the
satisfactory completion of all necessary background checks.

            

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



2. COMPENSATION AND BENEFITS

     a. Base Salary. In consideration of the services to be rendered under this
Agreement, the Company shall pay Executive a salary at the rate of Two Hundred
and Seventy Five Thousand Dollars ($275,000) per year (“Base Salary”). The Base
Salary shall be paid in accordance with the Company’s regularly established
payroll practice. Executive’s Base Salary will be reviewed from time to time in
accordance with the established procedures of the Company for adjusting salaries
for similarly situated employees and may be adjusted in the sole discretion of
the Company.

     b. Stock Options. The Company shall recommend to the Board of Directors
that Executive be provided with an option to purchase 120,000 shares of the
Common Stock of the Company, vested over three (3) years (1/3 annually after
each year of service, as follows, 33%, 33% and 34%). This recommendation will be
considered for approval at the Company’s next Board of Directors’ meeting. The
price per share of any approved options will be determined at that meeting.
Executive’s entitlement to any stock options that may be approved is conditioned
upon Executive’s signing of the Stock Option Agreement and is subject to its
terms and the terms of the Stock Option Plan under which the options are
granted, including vesting requirements.

     c. Profit Sharing. Executive shall be entitled, annually during the Initial
Term (as defined below) of this Agreement, to a profit sharing payment equal to
4% of Nara Bancorp’s consolidated pretax earnings in excess of 20% of the Nara
Bancorp’s consolidated previous year-end’s stockholders equity excluding
unrealized gain (loss). The amount of the profit sharing shall be capped at and
shall not exceed 100% of Base Salary. The amount of any profit sharing after the
Initial term shall be mutually agreed upon between Executive and the Board of
Directors’ of the Company. Determination of the profit sharing amount payable
under this section will be based on audited financial results of Nara Bancorp,
Inc. and will only be paid after the completion of the year-end financial audit
by Nara Bancorp, Inc.’s independent auditor. If necessary, Executive’s profit
sharing will be pro-rated for the first and last year of service.

     d. Benefits. Executive will be eligible to participate in any life
insurance benefits as well as medical, dental, vision, disability, pension,
ESOP, and other employee benefits plans of Company on the same basis as the
executive officers of Company. In addition, the Company will offer Executive
four (4) weeks (20 working days) of paid vacation per year plus various federal
holidays as well as one (1) day of sick leave with pay per month pursuant to
Nara’s policies.

     e. Car Allowance. Company shall provide Executive with a company car. The
type of car to be provided by the Company shall be mutually agreed upon by
Executive and the Board of Directors’ of the Company.



--------------------------------------------------------------------------------

2



--------------------------------------------------------------------------------



 



     f. Expenses. The Company shall reimburse Executive for reasonable business
expenses incurred in the performance of Executive’s duties hereunder in
accordance with the Company’s expense reimbursement guidelines.

3. AT-WILL EMPLOYMENT; TERMINATION BY COMPANY

     a. a. Term. The initial term of this Agreement shall be three (3) years
(“Initial Term”) and shall commence on Feb. 4, 2005.

     b. At-Will Termination by Company. The employment of Executive shall be
“at-will” at all times. The Company may terminate Executive’s employment with
the Company at any time, without any advance notice, for any reason or no reason
at all, notwithstanding anything to the contrary contained in or arising from
any statements, policies or practices of the Company relating to the employment,
discipline or termination of its employees. Upon and after such termination, all
obligations of the Company under this Agreement shall cease.

     c. Severance. Except in situations where the employment of Executive is
terminated For Cause, By Death or By Disability (as defined in Section 4 below),
in the event that the Company terminates the employment of Executive during the
Initial Term, Executive will be eligible to receive an amount equal to twelve
(12) months of the then-current Base Salary of the Executive payable in the form
of salary continuation (i.e. a combined severance amount not exceeding
$275,000). Except in situations where the employment of Executive is terminated
For Cause, By Death or By Disability (as defined in Section 4 below), in the
event that the Company terminates the employment of Executive at any time after
the Initial Term, Executive will be eligible to receive an amount equal to three
(3) months of the then-current Base Salary of the Executive payable in the form
of salary continuation (i.e. a combined severance amount not exceeding $68,750).
Such Severance shall be reduced by any remuneration paid to Executive because of
Executive’s employment or self-employment during the severance period, and
Executive shall promptly report all such remuneration to the Company in writing.
Executive’s eligibility for severance is conditioned on Executive having first
signed a release agreement in the form attached as Exhibit A. Executive shall
not be entitled to any severance payments if Executive’s employment is
terminated For Cause, By Death or By Disability (as defined in Section 4 below)
or if Executive’s employment is terminated by Executive (in accordance with
Section 5 below).

4. OTHER TERMINATIONS BY COMPANY

     a. Termination for Cause. For purposes of this Agreement,“For Cause” shall
mean: (i) Executive commits a crime involving dishonesty, breach of trust, or
physical harm to any person; (ii) Executive willfully engages in conduct that is
in bad

            

--------------------------------------------------------------------------------

3



--------------------------------------------------------------------------------



 



faith and materially injurious to the Company, including but not limited to,
misappropriation of trade secrets, fraud or embezzlement; (iii) Executive
commits a material breach of this Agreement, which breach is not cured within
twenty days after written notice to Executive from the Company; (iv) Executive
willfully refuses to implement or follow a lawful policy or directive of the
Company, which breach is not cured within twenty days after written notice to
Executive from the Company; or (v) Executive engages in misfeasance or
malfeasance demonstrated by a pattern of failure to perform job duties
diligently and professionally. The Company may terminate Executive’s employment
For Cause at any time, without any advance notice. The Company shall pay to
Executive all compensation to which Executive is entitled up through the date of
termination, subject to any other rights or remedies of Employer under law; and
thereafter all obligations of the Company under this Agreement shall cease.

     b. By Death. Executive’s employment shall terminate automatically upon
Executive’s death. The Company shall pay to Executive’s beneficiaries or estate,
as appropriate, any compensation then due and owing. Thereafter all obligations
of the Company under this Agreement shall cease. Nothing in this Section shall
affect any entitlement of Executive’s heirs or devisees to the benefits of any
life insurance plan or other applicable benefits.

     c. By Disability. If Executive becomes eligible for the Company’s long term
disability benefits or if, in the sole opinion of the Company, Executive is
unable to carry out the responsibilities and functions of the position held by
Executive by reason of any physical or mental impairment for more than ninety
consecutive days or more than one hundred and twenty days in any twelve-month
period, then, to the extent permitted by law, the Company may terminate
Executive’s employment. The Company shall pay to Executive all compensation to
which Executive is entitled up through the date of termination, and thereafter
all obligations of the Company under this Agreement shall cease. Nothing in this
Section shall affect Executive’s rights under any disability plan in which
Executive is a participant.

5. TERMINATION BY EXECUTIVE

At-Will Termination by Executive. Executive may terminate employment with the
Company at any time for any reason or no reason at all, upon eight (8) weeks’
advance written notice. During such notice period Executive shall continue to
diligently perform all of Executive’s duties hereunder. The Company shall have
the option, in its sole discretion, to make Executive’s termination effective at
any time prior to the end of such notice period as long as the Company pays
Executive all compensation to which Executive is entitled up through the last
day of the four week notice period. Thereafter all obligations of the Company
shall cease. Executive shall

 



--------------------------------------------------------------------------------

4



--------------------------------------------------------------------------------



 



not be entitled to severance payment if Executive terminates employment with the
Company.

6. TERMINATION OBLIGATIONS

     a. Return of Property. Executive agrees that all property (including
without limitation all equipment, tangible proprietary information, documents,
records, notes, contracts and computer-generated materials) furnished to or
created or prepared by Executive incident to Executive’s employment belongs to
the Company and shall be promptly returned to the Company upon termination of
Executive’s employment.

     b. Resignation and Cooperation. Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company. Following any termination of employment, Executive
shall cooperate with the Company in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees. Executive shall
also cooperate with the Company in the defense of any action brought by any
third party against the Company that relates to Executive’s employment by the
Company.

7. INVENTIONS AND PROPRIETARY INFORMATION; PROHIBITION ON THIRD PARTY
INFORMATION

     a. Proprietary Information Agreement. Executive agrees to sign and be bound
by the terms of the Proprietary Information and Inventions Agreement, which is
attached as Exhibit B (“Proprietary Information Agreement”).

     b. Non-Solicitation. Executive acknowledges that because of Executive’s
position in the Company, Executive will have access to material intellectual
property and confidential information. During the term of Executive’s employment
and for one year thereafter, in addition to Executive’s other obligations
hereunder or under the Proprietary Information Agreement, Executive shall not,
for Executive or any third party, directly or indirectly (a) divert or attempt
to divert from the Company any business of any kind, including without
limitation the solicitation of or interference with any of its customers,
clients, members, business partners or suppliers, or (b) solicit or otherwise
induce any person employed by the Company to terminate his employment.

     c. Non-Disclosure of Third Party Information. Executive represents and
warrants and covenants that Executive shall not disclose to the Company, or use,
or induce the Company to use, any proprietary information or trade secrets of
others at any time, including but not limited to any proprietary information or
trade secrets of any former employer, if any; and Executive acknowledges and
agrees that any

            

--------------------------------------------------------------------------------

5



--------------------------------------------------------------------------------



 



violation of this provision shall be grounds for Executive’s immediate
termination and could subject Executive to substantial civil liabilities and
criminal penalties. Executive further specifically and expressly acknowledges
that no officer or other employee or representative of the Company has requested
or instructed Executive to disclose or use any such third party proprietary
information or trade secrets.

8. ARBITRATION

Executive agrees to sign and be bound by the terms of the Arbitration Agreement,
which is attached as Exhibit C.

9. AMENDMENTS; WAIVERS; REMEDIES

This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right. Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches. All rights or remedies
specified for a party herein shall be cumulative and in addition to all other
rights and remedies of the party hereunder or under applicable law.

10. ASSIGNMENT; BINDING EFFECT

     a. Assignment. The performance of Executive is personal hereunder, and
Executive agrees that Executive shall have no right to assign and shall not
assign or purport to assign any rights or obligations under this Agreement. This
Agreement may be assigned or transferred by the Company; and nothing in this
Agreement shall prevent the consolidation, merger or sale of the Company or a
sale of any or all or substantially all of its assets.

     b. Binding Effect. Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Executive.

11. NOTICES

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class



--------------------------------------------------------------------------------

6



--------------------------------------------------------------------------------



 



registered or certified mail, return receipt requested, to the principal address
of the other party, as set forth below. The date of notice shall be deemed to be
the earlier of (i) actual receipt of notice by any permitted means, or (ii) five
business days following dispatch by overnight delivery service or the United
States Mail. Executive shall be obligated to notify the Company in writing of
any change in Executive’s address. Notice of change of address shall be
effective only when done in accordance with this paragraph.

Company’s Notice Address:

3701 Wilshire Blvd., Suite 220
Los Angeles, CA 90010
Attn: Director of Legal Affairs

Executive’s Notice Address:

                   

12. SEVERABILITY

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

13. TAXES

All amounts paid under this Agreement (including without limitation Base Salary
and Severance) shall be paid less all applicable state and federal tax
withholdings and any other withholdings required by any applicable jurisdiction.

14. GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.



--------------------------------------------------------------------------------

7



--------------------------------------------------------------------------------



 



15. INTERPRETATION

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

16. OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

Executive agrees that any and all of Executive’s obligations under this
agreement, including but not limited to Exhibits B and C, shall survive the
termination of employment and the termination of this Agreement.

17. COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

18. AUTHORITY

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

19. ENTIRE AGREEMENT

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Executive Proprietary
Information and Inventions Agreement attached as Exhibit B, the Arbitration
Agreement attached as Exhibit C, and the Stock Plan and Stock Option Agreement
of the Company). To the extent that the practices, policies or procedures of the
Company, now or in the future, apply to Executive and are inconsistent with the
terms of this Agreement, the provisions of this Agreement shall control. Any
subsequent



--------------------------------------------------------------------------------

8



--------------------------------------------------------------------------------



 



change in Executive’s duties, position, or compensation will not affect the
validity or scope of this Agreement.

20. EXECUTIVE ACKNOWLEDGEMENT

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

In Witness Whereof, the parties have duly executed this Agreement as of the date
first written above,

              Nara Bancorp, Inc.,       Executive:
 
           
By:
 -s- (ILLEGIBLE)     -s- (ILLEGIBLE)

           

  Name        
 
           
Title:
  CHAIRMAN EMERITUS        

           



--------------------------------------------------------------------------------

9



--------------------------------------------------------------------------------



 



EXHIBIT A

RELEASE AND COVENANT

     This letter sets forth the agreement of Nara Bancorp, Inc., (the “Company”)
and Ho Yang (“Executive”) relating to the termination of Executive’s employment
with Company. Subject to the execution of this Agreement, the parties hereto
agree as follows:

     Termination of Employment.

     (A). Executive agrees and acknowledges that the termination of his
employment with Company shall be effective as of                      (the
“Termination Date”).

     (B). Executive acknowledges Executive’s obligation to promptly return to
the Company all property of the Company in Executive’s possession including,
without limitation, keys, credit cards, cell phones, pagers, computers, office
equipment, documents and files and instruction manuals on or before the
Termination Date, or earlier if so requested by the Company. After the
Termination Date, the Company shall forward all mail addressed to Executive to
the most recent address provided by Executive to the Company

     Mutual Releases.

     1. In consideration of the foregoing and the benefits paid and payable to
Executive under the Employment Agreement, Executive hereby waives all claims
against Company, its affiliates and their respective officers, directors and
executives (hereinafter the “Releases”), and releases and discharges the
Releases from liability for any and all claims and damages that Executive may
have against them as of the date of this Agreement, whether known or unknown,
including, but not limited to, any claims arising out of his employment
relationship with Company or its affiliates or the termination of such
employment, or any violation of any federal, state or local fair employment
practice law, including Title VII of the Civil Rights Act, the Civil Rights Act
of 1991, the Age Discrimination in Employment Act as amended by the Older
Workers’ Benefit Protection Act, the California Fair Employment and Housing Act,
or any other employee relations statute, rule, executive order, law or
ordinance, tort, express or implied contract, public policy or other
obligations; provided, however, that nothing herein shall be deemed a waiver or
release of Executive’s right to enforce the obligations of Company under this
Agreement or the Executive Employment Agreement or Executive’s rights to
indemnification to the fullest extent provided by law or in any applicable
certificate of incorporation, charter or similar document, by-laws or contract.

 



--------------------------------------------------------------------------------



 



     Executive acknowledges that Executive has had up to 21 days to consider the
terms of this Agreement and is hereby advised by Company to discuss the terms of
this Agreement with an attorney unrelated to Company prior to signing this
Agreement. Executive further acknowledges that Executive is entering into this
Agreement freely, knowingly, and voluntarily, with a full understanding of its
terms. Executive also acknowledges that Executive will have 7 days from the date
he signs this Agreement to revoke the Agreement by notifying the General Counsel
of the Company in writing.

     2. In consideration of the performance by Executive of the covenants and
undertakings made herein by Executive, Company on behalf of itself and its
affiliates hereby waives all claims against Executive and releases and
discharges Executive from liability for any and all claims and damages that any
of them may have against Executive as of me date of this Agreement, whether
known or unknown, including Executive’s employment relationship with Company or
its affiliates or the termination of such employment; provided, however, that
nothing herein shall be deemed a waiver or release of the right of Company or
its affiliates to enforce the obligations of Executive under this Agreement or
the Executive Employment Agreement or for any claims arising from a breach of
Executive’s fiduciary duty of loyalty to the Company or its affiliates.

     Waiver. Each of the Company and Executive hereby expressly waives and
relinquishes all rights and benefits under Section 1542 of the California Civil
Code which provides:

“Section 1542. General Release – Claim extinguished. A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”

Each of the Company and Executive understands and acknowledges that the
significance and consequences of this waiver of Section 1542 of the Civil Code
is that even if the Company and Executive, as the case may be, should eventually
suffer damages arising out of Executive’s employment relationship with the
Company and its affiliates, or termination of such employment, such party will
not be permitted to make any claim for those damages except as expressly
permitted by this Agreement. Furthermore, each of the Company and Executive
acknowledges that such party intends these consequences even as to claims for
injuries and/or damages that may exist as of the date of this Agreement but
which Executive or the Company, as the case may be, does not know exist, and
which, if known, would materially affect such party’s decision to execute this
Agreement.

     Cooperation. Executive agrees to cooperate fully with Company and to
provide such information as Company may reasonably request with respect to any
Company-related transaction, investment or other matter in which Executive was
involved in any way while employed by Company.

2



--------------------------------------------------------------------------------



 



     No Reliance. The parties hereto represent and acknowledge that, in
executing this Agreement, they do not rely and have not relied upon any
representation or statement, written or oral, made by either of the parties or
by either of the parties’ agents, attorneys, or representatives with regard to
the subject matter, basis, or effect of this Agreement or otherwise, other than
those specifically stated in this written Agreement.

     Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, administrators,
representatives, executors, successors, and assigns. This Agreement shall also
inure to the benefit of all the Releasees and their respective heirs,
administrators, representatives, executors, successors, and assigns. This
Agreement shall not be assignable by Executive.

     No Waiver. Any waiver by either party of a breach of any provision of this
Agreement shall not operate as or be construed as a waiver of any subsequent
breach hereof, or as a waiver of a breach of any other provision.

     Interpretation: Choice of Law. This Agreement shall be interpreted in
accordance with the plain meaning of its terms and not strictly for or against
any of the parties hereto. This Agreement and all provisions hereof shall be
governed by and construed under the laws of the State of California without
regard to the choice of law rules thereof.

     Acknowledgment. Executive acknowledges that Executive has carefully read
this Agreement, fully understands and accepts all of its provisions, and signs
it voluntarily of Executive’s own free will. Executive further acknowledges that
Executive has been provided a full opportunity to review and reflect on the
terms of this Agreement and to seek the advice of legal counsel of Executive’s
choice.

            NARA BANK, N.A..
      By:         Name:         Title:        

Agreed and Accepted

     

--------------------------------------------------------------------------------

Ho Yang

3



--------------------------------------------------------------------------------



 



EXHIBIT B

EMPLOYEE PROPRIETARY INFORMATION AND
INVENTIONS AGREEMENT

     In partial consideration and as a condition of my employment or continued
employment with Nara Bancorp, inc., (which together with any parent, subsidiary,
affiliate, or successor is hereinafter referred to as the “Company”), and
effective as of the date that my employment with the Company first commenced, I
hereby agree as follows:

1. Confidentiality Obligation.

     I will hold all Company confidential Information in confidence and will not
disclose, use, copy, publish, summarize, or remove from the premises of the
Company any Confidential information, except (a) as necessary to carry out my
assigned responsibilities as a Company employee, and (b) after termination of my
employment, only as specifically authorized in writing by an officer of the
Company, “Confidential Information” is all information related to any aspect of
the business of the Company which is either information not known by actual or
potential competitors of the Company or is proprietary information of the
Company, whether of a technical nature or otherwise. Confidential Information
includes, but is not limited to, inventions, disclosures, processes, systems,
methods, formulae, devices, patents, patent applications, trademarks,
intellectual properties, instruments, materials, products, patterns,
compilations, programs, software licenses, techniques, sequences, source codes,
mask works, costs of production, prices or other financial data, volume of
sales, promotional methods, marketing plans, lists of names or classes of
customers or personnel lists of suppliers, business plans, business
opportunities, or financial statements.

2. Information of Other.

     I will safeguard and keep confidential the proprietary information of
customers, vendors, consultants, and other parties with which the Company does
business to the same extent as if it were Company Confidential Information. I
will not, during my employment with the Company or otherwise, use or disclose to
the Company any confidential, trade secret, or other proprietary information or
material of any previous employer or other person, and I will not bring onto the
Company’s premises any unpublished document or any other property belonging to
any former employer without the written consent of that former employer.

3. Company Property.

     All papers, records, data, notes, drawings, files, documents, samples,
devices, products, equipment, and other materials, including copies and in
whatever form, relating to the business of the Company that I possess or create
as a result of my Company employment, whether or not confidential, are the sole
and exclusive property of the Company. In the event of the termination of my
employment, I will promptly deliver all

 



--------------------------------------------------------------------------------



 



such materials to the Company and will sign and deliver to the company the
“Termination Certificate” in substantially the form attached hereto as
Exhibit 1.

4. Ownership of Inventions.

     All inventions, ideas, designs, circuits, schematics, formulas, algorithms,
trade secrets, works of authorship, mask works, developments, processes,
techniques, improvements, and related know-how which result from work performed
by me, alone or with others, on behalf of the Company or from access to the
Company Confidential Information or property whether or not patentable,
copyrightable, or qualified for mask work protection (collectively “Inventions”)
shall be the property of the Company, and, to the extent permitted by Law, shall
be “work made for hire.” I hereby assign and agree to assign to the Company or
its designee, without further consideration, my entire right, title, and
interest in and to all Inventions, other than those described in Paragraph 5 of
this Agreement, including all rights to obtain, register, perfect, and enforce
patents, copyrights, mask work rights, and other intellectual property
protection for Inventions. I will disclose promptly and in writing to the
individual designated by the Company or to my immediate supervisor all
Inventions which I have made or reduced to practice. During my employment and
for four years after, I will assist the Company (at its expense) to obtain and
enforce patents, copyrights, mask work rights, and other forms of intellectual
property protection on Inventions.

5. Excluded Inventions

     Attached, as Exhibit 2 is a list of all inventions, improvements, and
original works of authorship, which I desire to exclude from this Agreement,
each of which has been made or reduced to practice by me prior to my employment
by the Company. I understand that this Agreement requires disclosure, but not
assignment, of any invention that qualified under Section 2870 of the California
Labor code, which reads:

“a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”

 



--------------------------------------------------------------------------------



 



6. Patent applications.

     If the Company files an original United States patent application covering
any invention of which I am a named inventor, I will receive an inventor’s fee
of $100.

7. Prior Contracts.

     I represent that there are no other contracts to assign inventions that are
now in existence between any other person or entity and me. I further represent
that I have no other employments, consultancies, or undertakings, which would
restrict and impair my performance of this Agreement.

8. No Employment Agreement.

     Left Intentionally Blank

9. Miscellaneous.

9.1 Governing Law. The Agreement shall be governed by and construed in
accordance with the laws of California.

9.2 Enforcement. If any provision of this Agreement shall be determined to be
invalid or unenforceable for any reason, it shall be adjusted rather than
voided, if possible, in order to achieve the intent of the parties to the extent
possible. In any event, all other provisions of this Agreement shall he deemed
valid, and enforceable to the fullest extent possible.

9.3 Injunctive Relief; Consent to Jurisdiction. I acknowledge and agree that
damages will not be on adequate remedy in the event of a breach of any of my
obligations under this Agreement. I therefore agree that the Company shall be
entitled (without limitation of any other rights or remedies otherwise available
to the Company and without the necessity of posting a bond) to obtain an
injunction from any court of competent jurisdiction prohibiting the continuance
or recurrence of any breach of this Agreement. I hereby submit myself to the
jurisdiction and venue of the courts of the Sate of California for purposes of
any such action. I further agree that service upon me in any such action or
proceeding may be made by first class mail, certified or registered, to my
address as last appearing on the records of the Company.

9.4 Arbitration. I further agree to sign and be bound by the terms of the
Arbitration Agreement, as set forth in Exhibit C to my Executive Employment
Agreement.

9.5 Waiver. The waiver by the Company of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of the same or any other provision hereof.

 



--------------------------------------------------------------------------------



 



9.6 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the successors, executors, administrators, heirs, representatives,
and assigns of the parties.

9.7 Headings. The Sections headings herein are intended for reference and shall
not by themselves determine the construction or interpretation of this
Agreement.

9.8 Entire Agreement; Modifications. This Employee Proprietary Information and
Inventions Agreements contains the entire agreement between the Company and the
undersigned employee concerning the subject matter hereof and supersedes any and
all prior and contemporaneous negotiations, correspondence, understandings, and
agreements, whether oral or written, respecting that subject matter. All
modifications to this Agreement must be in writing and signed by the party
against whom enforcement of such modification is sought.

     IN WITNESS WHEREOF, I have executed this document as of the first day of
October, 2004

     
-s-
  (ILLEGIBLE)

   

  Employee Signature
RECEIPT ACKNOWLEDGED:
   
NARA BANCORP, INC.,
   

         
By:
       

        Title:    

       

 



--------------------------------------------------------------------------------



 



California Labor Code

Section 2870. Application of provision providing that employee shall assign or
offer to assign rights in invention to employer.

a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

     (1) Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or

     (2) Result from any work performed by the employee for the employer.

     (b) To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.

 



--------------------------------------------------------------------------------



 



Exhibit 1

Nara Bank, N.A.

TERMINATION CERTIFICATION

     This is to certify that I do not have in my possession, nor have I failed
to return, any papers, records, data, notes, drawings, files, documents,
samples, devices, reproductions of any of the aforementioned items, belonging to
Nara Bank, N.A,, its parent, subsidiaries, affiliates, successors, or assigns
(together, the “Company”).

     I further certify that I have complied with all the terms of the Company’s
Employee Proprietary Information and Inventions Agreement signed by me,
including the reporting of any Inventions (as defined therein) conceived or made
by me (solely or jointly with others) covered by that agreement.

     I further agree that, in compliance with the Employee Proprietary
Information and Inventions Agreement, I will hold in confidence and will not
disclose, use, copy, publish, or summarize any Confidential Information (as
defined in the Employee Proprietary Information and Inventions Agreement) of the
Company or of any of its customers, vendors, consultants, and other parties with
which it does business.

             
Date:
           

           
 
           

           

          Employee’s Signature
 
           

           

          Type/Print Employee’s Name

 



--------------------------------------------------------------------------------



 



EXHIBIT 2

(Excluded Inventions. Improvements, and
Original Works of Authorship)

         
Title
  Date   Identifying Number
Or Brief Description

 



--------------------------------------------------------------------------------



 



EXHIBIT C

AGREEMENT TO ARBITRATE DISPUTES

     While Nara Bancorp, Inc., hopes that employment disputes will not occur,
Nara Bancorp, Inc., believes that where such disputes do arise, it is in the
mutual interest of everyone involved to handle them pursuant to binding
arbitration, which generally resolves disputes quicker than court litigation and
with a minimum of disturbance to all parties involved. By entering into this
agreement to arbitrate the “Arbitration Agreement”), Nara Bancorp, Inc,, and Ho
Yang (“Executive”) are waiving the right to a jury trial for all
employment-related disputes.

     Nara Bancorp. Inc., and the Executive hereby agree that any dispute with
any party (including Nara Bancorp. Inc.’s affiliates, successors, predecessors,
contractors, employees, directors and agents) that arises out of or relates to
Executive’s employment with Nara Bancorp or any of its affiliates or the
termination of such employment, shall be resolved exclusively through binding
arbitration. This Arbitration Agreement applies to all statutory, contractual
and common law claims including, but not limited to, claims arising under Title
VII of the Civil Rights Action of 1964; the Age Discrimination in Employment
Act; the Equal Pay Act of 1963; the California Fair Employment and Housing Act;
the California Labor Code; the Fair Labor Standards Act; and the Americans with
Disabilities Act. The Arbitrator shall also resolve any dispute concerning the
interpretation, application, or validity of this Arbitration Agreement. Both
Nara Bancorp, Inc., and the Executive shall be precluded from bringing or
raising in court or another forum any dispute that was or could have been
submitted to binding arbitration. This Arbitration Agreement does not apply to
claims for workers’ compensation benefits, claims arising under ERISA (29 U.S.C.
§§ 1001, et. seq.) or provisional remedies under California Code of Civil
Procedure section 12818.

     This Arbitration Agreement shall be governed by the Federal Arbitration Act
(9 U.S.C. § 1 et. seq.) and the employment dispute resolution rules of the
American Arbitration Association. Nara Bancorp, Inc., shall pay the costs of the
arbitrator. Each party shall pay its own costs and attorneys’ fees, except that
the arbitrator may award costs and attorneys’ fees to the prevailing party to
the extent permitted by law. The parties will be permitted to conduct discovery
as provided by Code of Civil Procedure section 1283.05 . The Arbitrator shall
decide the claim(s) of the Executive individually and the Arbitrator may not
join or consolidate any claim by another employee or third party, except with
the prior written consent of Nara Bancorp, Inc., and Executive. The Arbitrator
shall, within thirty days after the conclusion of the arbitration, issue a
written opinion setting forth the factual and legal bases for his or her
decision.

              NARA BANCORP, INC.,
      By:           Name:                    

Agreed and Accepted



--------------------------------------------------------------------------------

Ho Yang

 